DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 06/07/2021.
The application has been amended as follows: 
Claim 1, Line 12, the phrase “the vent passage is hermetically sealed from the air vent valve air channel” should read --the vent passage is 
Claim 3, Line 2, the term “a head” should read --[[a]] the head--
Claim 9, should read -- The aspirator arrangement of claim 8, wherein the vent passage is in fluid communication with the inflatable evacuation device when the plunger is in the first position.--
Claim 10, Line 16, the phrase “the vent passage is hermetically sealed from the air vent valve air channel” should read --the vent passage is 
Claim 12, Line 1, the term “a head” should read --[[a]] the head--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches an aspirator arrangement with an air vent valve channel, a vent passage, a plunger, a sealing gasket and structure similar to the structure claimed in Claim 1, but does not teach “the vent passage is hermetically sealed from the air vent valve air channel by the sealing gasket when the plunger is in the second position”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Ruegsegger (U.S. PGPub 2017/0016459), in view of Nelson (U.S. Patent 3,409,037).  Nelson is used to teach the structure of the aspirator air vent valve, but the Nelson sealing gasket on a proximal side of the head does not seal the air vent valve air channel from the vent passage in any position.  It would not be obvious to one of ordinary skill in the art to modify Nelson without significant structural modification and without the benefit of hindsight.  Taylor (U.S. Patent 9,599,243) also teaches a similar structure, where the vent passage (134) is sealed from the air vent valve air channel (106) the sealing gasket 116 in the second position, but the snap ring (132) prevents the vent passage from ever being in fluid communication with the air vent valve air channel in any position.  It would not be obvious to one of ordinary skill in the art to modify Nelson without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims 3, 5-9 & 21 depend on Claim 1, and are therefore also allowable.

	As to Claim 10, the prior art of record teaches an aspirator arrangement with an air vent valve channel, a vent passage, a plunger, a sealing gasket and structure similar to the structure claimed in Claim 10, but does not teach “the vent passage is hermetically sealed from the air vent valve air channel by the sealing gasket when the plunger is in the second position”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 10.  The closest art of record is Ruegsegger (U.S. PGPub 2017/0016459), in view of Nelson (U.S. Patent 3,409,037).  Nelson is used to teach the structure of the aspirator air vent valve, but the Nelson sealing gasket on a proximal side of the head does not seal the air vent valve air channel from the vent passage in any position.  It would not be obvious to one of ordinary skill in the art to modify Nelson without significant structural modification and without the benefit of hindsight.  Taylor (U.S. Patent 9,599,243) also teaches a similar structure, where the vent passage (134) is sealed from the air vent valve air channel (106) the sealing gasket 116 in the second position, but the snap ring (132) prevents the vent passage from ever being in fluid communication with the air vent valve air channel in any position.  It would not be obvious to one of ordinary skill in the art to modify Nelson without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 10, is neither anticipated nor made obvious by the prior art of record.
Claims 12, 14 & 15 depend on Claim 10, and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746